                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 CLARENCE REDMOND LOGUE,                     Cause No. CV 19-101-M-DLC-JCL

              Plaintiff,

       vs.                                                 ORDER

 JENNIFER ROOT; C.D.O. COOPER;
 TAMMY BOWEN; LIZ FISHER; and
 MICHAEL BUCKLEY,

              Defendants.


      Plaintiff Logue filed this action on June 13, 2019. On June 28, 2019, the

Court requested a waiver of service of summons from Defendants Root, Cooper,

and Bowen and recommended dismissal of Defendants Fisher and Buckley. See

Order (Doc. 11); Findings and Recommendation (Doc. 10).

      On July 2, 2019, the Court denied Logue’s motions for counsel and for leave

to file exhibits. After that Order was issued, the Court received additional motions

seeking leave to “enter evidence.” Parties do not enter evidence into a court’s

record by mailing it in. These motions are equivalent to asking the Court to act as

a warehouse. The motions and the attached documents will be returned to Logue

without filing.

      Also on July 2, the Court gave Logue one final opportunity to state any

                                         1
claims on which he intends to proceed alleging denial of his right to adequate

medical care, denial of his right to adequate mental health care, and retaliation or

denial of his right to due process. See Order (Doc. 16) at 2–5.

      On July 5, 2019, the Court received another motion to amend from Logue

(Doc. 17). Presumably it crossed in the mail with the Order of July 2. This motion

to amend is addressed in a separate Findings and Recommendation, as are portions

of Logue’s response to the Order of July 2, 2019.

      On July 8, 2019, Logue filed a motion for partial summary judgment on his

claim that he was unlawfully deprived of funds in his jail trust account in Flathead

County in the spring of 2017. See Order (Doc. 16) at 1; Pl. Mot. for Summary

Judgment (Doc. 18). The defendants named in connection with this claim are the

ones who were asked to waive service on June 28. They have not yet appeared and

are not yet required to appear. Consequently, Logue’s assertion that any aspect of

his claim is “undisputed” is wrong. Neither Logue nor the Court yet know what

aspect or aspects of his claim the defendants will dispute. Consideration of the

motion will be stayed until an appropriate time. Logue should not submit

additional similar motions.

      On July 13, 2019, Logue responded (Doc. 19) to the Court’s Order of July 2.

He “requests to add only Planned Parenthood” as the person or entity responsible

for depriving him of adequate medical care at the Missoula Sanctions and

                                          2
Assessment Center in the spring of 2019. See Supplemental to Amended

Complaint (Doc. 19) at 1. These allegations relate to allegations found at page 8 of

Logue’s original complaint (Doc. 2) and his response (Doc. 9) to the Court’s Order

of June 21, 2019 (Doc. 7). Logue’s claim against Planned Parenthood alleges

deprivation of medical care at a different location and by different persons than the

property-deprivation claims at issue in Cause No. CV 19-101-M. Consequently,

the medical-care claims will be severed and addressed in a separate action under a

separate case number. See Federal Rules of Civil Procedure 20, 21.

      Logue is advised that this action, No. CV 19-101-M, will involve one claim,

viz., his allegation regarding deprivation of funds in his Flathead County jail trust

account. That deprivation was over and done in the past, and it involves specific

defendants. The Court will consider whether those defendants unlawfully deprived

Logue of his property, but it will not consider whether anyone else is currently

depriving him of property of the same kind. A prisoner’s filing of a civil lawsuit

does not involve the Court in the prisoner’s ongoing involvement with law

enforcement authorities. Logue may have remedies available for other alleged

deprivations, but not in this action. See Order (Doc. 16) at 6 ¶ E.

      In this action, the defendants whom Logue accuses of violating his civil

rights are entitled to due process and have not yet had a fair opportunity to appear

and defend. The Order of June 28 explains what they must do and when. Logue

                                          3
does not need to submit anything further at this time.


        Based on the foregoing, the Court enters the following:

                                       ORDER

        1. The clerk shall not file but will return to Logue the documents the Court

received from him after the Order of July 2 was issued.

        2. Logue’s “Supplemental to Amended Complaint” (Doc. 19) is GRANTED

to the extent he names a defendant responsible for depriving him of adequate

medical care at the Missoula Sanctions and Assessment Center in the spring of

2019.

              a.    The clerk will open a new civil action, file pages 8, 10, and 11
                    of the Complaint (Doc. 2), Resp. to Order (Doc. 9), and
                    “Supplemental to Amended Complaint” (Doc. 19), as the
                    complaint in that action, and attach this Order.

              b.    Planned Parenthood shall be listed as the defendant.

              c.    Logue is GRANTED leave to proceed in forma pauperis with
                    the new action. A new collection order will not be issued.

              d.    The clerk will issue a Notice of Case Opening to advise Logue
                    of the case number of the new action. Logue must use the
                    correct case number on all submissions to the Court.

              e.    In due course, the Court will review Logue’s medical-care
                    complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.
                    See Order (Doc. 7) at 2.

        3. Logue’s motion for partial summary judgment (Doc. 18) is STAYED and

HELD IN ABEYANCE pending the Defendants’ appearance and an order
                                           4
requiring them to respond to it.

       Logue must immediately advise the Court of any change in his mailing

address. Failure to do so may result in dismissal of this action without notice to

him.

       DATED this 17th day of July, 2019.


                                        /s/ Jeremiah C. Lynch
                                       Jeremiah C. Lynch
                                       United States Magistrate Judge




                                          5
